Citation Nr: 0713919	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-40 556	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1974 to September 1977 and from November 1978 to 
May 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


FINDING OF FACT

The most probative evidence of record indicates the veteran 
is precluded from securing and maintaining substantially 
gainful employment because of nonservice-connected 
psychiatric disorders rather than his service-connected left 
knee and cervical spine disabilities.  


CONCLUSION OF LAW

The criteria have not been met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16, 4.25 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran VCAA notice letters in October 2002 
and December 2004.  The letters provided him with notice of 
the evidence necessary to support his claim that was not 
on record at the time the letters were issued, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-187 (2002).  The December 2004 letter also 
specifically requested that he submit any evidence in his 
possession pertaining to his claim.  Thus, the content of the 
letters provided satisfactory VCAA notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

Recently, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations where VA has 
granted service connection for disabilities, but the veteran 
disagrees with the initial ratings assigned.  Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 484-486 (2006), aff'd sub 
nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 
2007).  The Court found that the notice requirements are also 
applicable to the initial disability rating assigned.  Id.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment."  Id.   In a March 2006 letter, the RO 
notified him that schedular or extraschedular disability 
ratings are determined by applying relevant diagnostic codes 
in the rating schedule and the factors by which effective 
dates are determined.  So this satisfied the notice 
requirement outlined by the Court in Dingess.  

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  In this particular case 
at hand, content-complying VCAA notice was provided in 
October 2002, December 2004, and March 2006.  The October 
2002 VCAA letter did not include the language of the fourth 
element mentioned above, so it was not fully complaint with 
the VCAA.  This letter along with the December 2004 and March 
2006, however, did provide content-complying VCAA notice, but 
not until after the RO's initial adjudication of the claim in 
March 2003.  In situations such as this, where there has been 
an error in the timing of the VCAA notice, the Court has held 
that VA does not necessarily have to vitiate the initial 
decision and start the whole adjudicatory process anew.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice, followed by 
readjudication of his claim, such that he is not prejudiced.  
See again Mayfield, 19 Vet. App. at 128; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

Here, the October 2002, December 2004, and March 2006 VCAA 
notice letters provided the veteran with ample opportunity to 
respond before the most recent August 2006 SSOC, wherein the 
RO readjudicated his claim based on the additional evidence 
that had been obtained since the initial rating decision in 
question, SOC, and any prior SSOCs.  He responded to the 
October 2002 letter, stating he was receiving disability 
benefits from the Social Security Administration (SSA) and 
treatment at the VA Medical Centers (VAMCs) in Asheville and 
Durham, North Carolina (see his February 2003 statement in 
support of his claim (VA Form 21-4138).  He also submitted 
two VA Forms 21-4142 (Authorization and Consent to Release 
Information to VA)), but these releases were for treatment 
relating to a psychiatric disorder and not the service-
connected disabilities at issue.  He did not respond to the 
December 2004 and March 2006 letters and has not otherwise 
indicated he has any additional evidence to submit or which 
needs to be obtained.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice."  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield, 19 Vet. App. at 128; 
see also Prickett, 20 Vet. App. at 376.  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), his SSA records, and VA 
outpatient treatment (VAOPT) records.  And although offered, 
he declined his opportunity for a hearing to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.  

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if 
the veteran does not meet the threshold minimum percentage 
standards set forth above (in § 4.16(a)), extra-schedular 
consideration is to be given.  Id.  See, too, 38 C.F.R. 
§ 3.321(b)(1).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran is currently service-connected for a residuals of 
a cervical spine fracture, rated as 30 percent disabling; 
residuals of a left knee injury, rated as 30 percent 
disabling; and degenerative joint disease (DJD) of the left 
knee, rated as 30 percent disabling.  He has a 70 percent 
combined rating.  See 38 C.F.R. § 4.25 (discussing how to 
compute combined ratings).  For the purposes of determining 
whether he meets the minimum threshold requirements of 38 
C.F.R. § 4.16, the left knee disabilities are considered as 
one disability because they resulted from the same injury and 
affect one of his lower extremities.  See 38 C.F.R. 
§ 4.16(a)(1) & (2).  The combined rating for the left knee is 
50 percent.  38 C.F.R. § 4.25.  So he meets the minimum 
threshold requirements for TDIU eligibility.

The evidence of record indicates the veteran is unemployed 
because of psychiatric disorders rather than his service-
connected disabilities.  An April 1994 disability 
determination by the SSA indicates a primary diagnosis of 
organic mental disorder (chronic brain syndrome) and a 
secondary diagnosis of personality disorders.  He has been 
receiving disability benefits from the SSA since August 1993.  

The VAOPT records show the veteran has a long history of 
polysubstance abuse, psychiatric problems, and multiple 
arrests.  A September 2002 VAOPT record notes he was unable 
to work because of chronic mental illness.  An October 2002 
letter from C.G., a registered nurse at Center Point Human 
Services, indicates the veteran had been a client for over 10 
years and was being treated for substance abuse and acute 
psychosis.  It was noted he was unable to work due to his 
mental condition.  A May 2006 VAOPT record also states that 
he was unemployed due to multiple hospitalizations for mental 
disorders.  

The veteran's service-connected disabilities result in 
limited range of motion with pain in the left knee and 
cervical spine.  The report of an August 2002 VA joint 
examination indicates he was not using crutches, braces or a 
cane for his left knee.  He walked with a limp and had 
limited range of motion, but no objective signs of 
instability.  An examination of his cervical spine revealed 
limited range of motion and muscle spasms on palpation.  The 
report of an August 2002 VA psychiatric examination indicates 
he reported that he was not employed full-time, but did work 
"on and off."  He said he did chores around the house and 
that his health was fairly good.  He mentioned that he had 
left knee and hip problems.  A February 2005 VAOPT record 
indicates he injured his left knee climbing off a ladder.  

In sum, the overwhelming evidence indicates the veteran is 
unable to sustain substantially gainful employment because of 
his nonservice-connected psychiatric disorders rather than 
his service-connected disabilities.  While he clearly has 
some physical limitations due to these disabilities, 
generally the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  

For these reasons, the claim for a TDIU must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for a TDIU is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


